 Case 1:18-cr-00538-MKB Document 50 Filed 11/20/20 Page 1 of 2 PageID #: 503




                                                           November 20, 2020

VIA ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

       We write regarding the Government’s letter (dkt. 49) in response to Mr. Ng’s request to
unseal his memorandum in full (dkt. 45). The Government has proposed redactions and otherwise
consents with unsealing the rest of the memorandum. Accordingly, counsel encloses the
memorandum (dkt. 46) with the Government’s proposed redactions.

     As to the substance of the Government’s letter (dkt. 49), the defense requests until Monday,
November 23, 2020, to respond.
 Case 1:18-cr-00538-MKB Document 50 Filed 11/20/20 Page 2 of 2 PageID #: 504




      We thank the Court for its attention to this matter.

                                                             Respectfully submitted,



                                                             Marc A. Agnifilo, Esq., Of Counsel
                                                             Zach Intrater, Esq., Of Counsel
                                                             Teny R. Geragos, Esq.
                                                             Jacob Kaplan, Esq.

cc:   Counsel for the Government (via ECF)




                                                2
